Citation Nr: 0843429	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a 
motorcycle accident, to include left ankle, left hip, left 
shoulder, and back injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2001 to August 
2004.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  The 
veteran's claims file comes from the VA Regional Office in 
Cleveland, Ohio (RO).


FINDING OF FACT

The evidence of record shows that the veteran's residuals of 
a motorcycle accident, to include left ankle, left hip, left 
shoulder, and back injuries, were incurred as a direct result 
of an act of willful misconduct.


CONCLUSION OF LAW

Service connection for residuals of a motorcycle accident, to 
include left ankle, left hip, left shoulder, and back 
injuries, is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in November 2004 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in March 
2006.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 
Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran's service medical 
records and VA medical treatment records have been obtained.  
A medical examination was provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002).  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.301.

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  An action will be 
willful misconduct if it involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  However, a mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  Willful misconduct will not 
be determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n).  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.

The veteran's service medical records show that in November 
2002, the veteran was injured in a motorcycle accident.  The 
residuals of this accident eventually resulted in the 
veteran's discharge from military service.  After separation 
from military service, a March 2005 general medical 
examination stated that, after physical examination, the 
diagnoses were a left ankle disorder, left shoulder disorder, 
left hip disorder, and low back disorder.  The examiner 
opined that the veteran's left ankle, left hip, and left 
shoulder disorders were caused by the November 2002 accident 
and that the low back disorder was caused by the left ankle 
disorder.

A November 2002 police accident report stated that the 
veteran's vehicle "was changing lanes when front handle bars 
started shimmering, causing driver to l[o]se control of bike 
running off road right."  The report stated that the driver 
was charged with failing to have a Class M endorsement.

A December 2003 line of duty determination stated that the 
veteran was not under the influence of alcohol or drug and 
was mentally responsible.  The reported stated that "while 
attempting to pass a vehicle, he lost control of his 
motorcycle and slid on road, into curb."

A February 2004 service report stated that the veteran was 
present for duty at the time of the accident.  The reported 
stated that

[b]etween the period of 1 Oct[ober] 
thr[ough] 22 Oct[ober 20]02, [the 
veteran] was specifically ordered not to 
operate a motorcycle until he received 
the . . . directed briefing from the unit 
commander, and the motorcycle safety 
course.  He was specifically ordered by 
no less than [a 2nd Lieutenant, a Master 
Sergeant,] and his supervisor.  On 8 
Nov[ember 20]02, [the veteran] disobeyed 
his superiors['] orders and operated a 
motorcycle he intended to purchase.  To 
compound matters, [the veteran] did not 
possess [e]ither insurance [o]r a license 
to operate a motorcycle.  The member 
negligently operated the motorcycle and 
was involved in a major accident which 
nearly severed his [left] leg. . . . 

My investigation clearly indicates that 
[the veteran] violated a legal and lawful 
order of several members of his chain of 
command and negligently operated the 
motor vehicle causing severe and likely 
permanent disability.

The reported stated that the proximate causes of the 
veteran's injury were both intentional misconduct, by 
disobeying a direct order, and willful neglect, by operating 
the vehicle without proper training.  A formal investigation 
was recommended.

A formal investigation was conducted in February 2004 to 
determine whether the veteran's injuries were incurred in the 
line of duty and whether they were the result of his own 
willful misconduct.  The report summarized the events of the 
accident and stated that the veteran was traveling at 5 miles 
per hour over the speed limit and had not completed the 
mandatory requirements to operate a motorcycle on Virginia 
roads, according to the Code of Virginia.  The veteran had an 
Ohio driver's license, but also did not have a motorcycle 
endorsement in Ohio.  He had not completed the United States 
Air Force mandatory Motorcycle Safety Course.  The veteran 
also did not possess any motorcycle insurance at the time of 
the accident.  The report stated that the veteran's injuries 
were not in the line of duty because they were caused by his 
own misconduct.

The preponderance of the evidence shows 
[the veteran's] injury stemmed from his 
own conduct.  His voluntary action of 
riding the motorcycle, under order from 
his superiors not to ride the motorcycle, 
was a violation of the [Uniform Code of 
Military Justice] . . . and is referenced 
as misconduct for [line of duty] 
purposes.

Additionally, his failure to obtain a 
motorcycle license, his failure to 
complete a motorcycle safety course . . . 
and ride the motorcycle without insurance 
were all compounding circumstances that 
contributed to his loss of control of his 
motorcycle.

In the investigating officer['s] (IO) 
opinion, a combination of [the veteran's] 
exceeding the maximum posted safe speed 
limit . . . and due to his inadequate 
riding experience . . . he lost control 
of his motorcycle.  In the IO[']s 
opinion, he used his rear break too hard 
causing the rear of the bike to swing 
side to side and forward and skid 
directly causing the motorcycle's 
handlebars to shake.  Thus, having 
limited motorcycle experience, [the 
veteran] was unable to recover from a 
side-ways skid that started prior to his 
application of brakes . . . Also, [the 
veteran] stated under oath . . . that he 
was not wearing any protective boots . . 
. He wore slip-on running shoes that did 
not cover either ankle . . . 

[I]n my opinion, a preponderance of the 
evidence showed that a misconduct was 
involved, stemming from his reckless 
conduct.  [The veteran's] injury was 
received due to his conscious decision to 
ride a motorcycle without obtaining a 
license, safety training course or regard 
to his personal safety and in direct 
contrast of his supervisor's orders.  
[His] misconduct proximately caused his 
injury to his [left] leg and [left] ankle 
resulting in numerous corrective 
surgeries.

The report concluded that the veteran's injuries were not 
incurred in the line of duty and were due to misconduct.

An April 2004 Line of Duty Determination Legal Review stated 
that

[t]he IO's conclusion of Misconduct is 
supported by the evidence of willfully 
operating his motorcycle despite lack of 
required training, specifically mandated 
to prevent these types of accidents.  
Therefore, his actions can clearly be 
construed as acts which evidence reckless 
or wanton disregard for the attendant 
consequences.  As such, it falls within 
the definition of intentional conduct 
which evidences willful neglect. . . .

This conduct constituted misconduct.  
Therefore, [the veteran's] injuries 
occurred Not in the Line of Duty - Due to 
Own Misconduct.

A May 2005 VA administrative decision found that the 
veteran's disabilities "were not incurred in the line of 
duty and were due to his willful misconduct in operating a 
vehicle in an unsafe fashion and disobeying his 
supervisor[']s orders."

The medical evidence of record shows that the veteran 
received multiple injuries as the result of a motorcycle 
accident in November 2002, at which time he was in active 
military service.  Furthermore, the medical evidence of 
record shows that the veteran has multiple permanent 
disabilities as a result of these injuries and that the 
disabilities have been medically linked to the in-service 
accident on both a direct and secondary basis.  As such, the 
Board finds that the veteran incurred residuals of a 
motorcycle accident, to include left ankle, left hip, left 
shoulder, and back injuries, during active military service.

However, the evidence of record also shows that the veteran's 
residuals of a motorcycle accident were the direct result of 
willful misconduct.  The evidence clearly shows, and the 
veteran does not contest, that he disobeyed direct orders 
from 3 superior officers by riding the motorcycle, did not 
take the mandatory military training courses before riding 
the motorcycle, did not have a valid license to drive a 
motorcycle, did not have motorcycle insurance, was speeding, 
and was not wearing protective gear.  The veteran's actions 
thus constituted "willful misconduct" for VA purposes.  See 
38 C.F.R. § 3.1(n).  Accordingly, the evidence of record 
shows that the veteran's residuals of a motorcycle accident 
were incurred as a direct result of an act of willful 
misconduct.  As such, service connection for residuals of a 
motorcycle accident, to include left ankle, left hip, left 
shoulder, and back injuries, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the veteran's residuals of 
a motorcycle accident were incurred as a direct result of 
willful misconduct, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a motorcycle accident, to 
include left ankle, left hip, left shoulder, and back 
injuries, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


